IN THE SUPREME COURT OF THE STATE OF DELAWARE

    NANCY WARD,1                                §   No. 80, 2020
                                                §
          Respondent Below,                     §   Court Below—Family Court
          Appellant,                            §   of the State of Delaware
                                                §
          v.                                    §   File No. CK14-02518
                                                §
    DAVID TAYLOR,                               §   Petition No. 19-26453
                                                §
          Petitioner Below,                     §
          Appellee.                             §


                               Submitted: November 20, 2020
                               Decided:   January 14, 2021

Before VAUGHN, TRAYNOR, and MONTGOMERY-REEVES, Justices.

                                       ORDER

         After careful consideration of the parties’ briefs and the record on appeal, we

conclude that the judgment below should be affirmed on the basis of the Family

Court’s order dated February 7, 2020, which affirmed in part and reversed in part a

Family Court Commissioner’s order of protection from abuse.




1
    The Court previously assigned pseudonyms to the parties pursuant to Supreme Court Rule 7(d).
     NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED.

                               BY THE COURT:

                               /s/ Gary F. Traynor
                               Justice




                                  2